IN THE COURT OF APPEALS OF TENNESSEE
                              AT JACKSON
                           Assigned on Briefs February 19, 2016


 JEFFERY WALTON v. TENNESSEE DEPARTMENT OF CORRECTION,
                         ET AL.

                Appeal from the Chancery Court for Hardeman County
                     No. 18178 Martha Brasfield, Chancellor

                           ________________________________

                  No. W2015-01336-COA-R3-CV – Filed May 23, 2016
                        _________________________________


Appellant, an inmate at a state prison operated by a private contractor, filed the underlying
pro se petition for a writ of certiorari to challenge the result of a disciplinary proceeding
against him. The trial court dismissed the petition against the private contractor‟s employees
on the ground that these employees could not impose punishment on the inmate under
Tennessee Code Annotated Section 41-24-110(5) and were, thus, not proper parties to the
petition. As to the Appellee Tennessee Department of Correction, the trial court dismissed
the petition, finding that the board had not acted illegally, arbitrarily, or fraudulently and that
the inmate had not stated a claim for violation of due process. We affirm and remand.

       Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court
                             Affirmed and Remanded

ARNOLD B. GOLDIN, J., delivered the opinion of the Court, in which J. STEVEN STAFFORD,
P.J., W.S., and KENNY ARMSTRONG, J., joined.

Jeffrey Walton, Whiteville, Tennessee, Pro Se.

Herbert H. Slatery III, Attorney General and Reporter, Andrée Sophia Blumstein, Solicitor
General, and Madeline B. Brough, Assistant Attorney General, Nashville, Tennessee, for the
appellee, Tennessee Department of Correction.

James I. Pentecost and Nathan D. Tilly, Jackson, Tennessee, for appellees, Cherry
Lindamood, Trudy Powell, and Vivian Oliver.
                                              OPINION

                                           I. Background

       Appellant Jeffrey Walton is an inmate in the custody of the Tennessee Department of
Correction (“TDOC”). At all times relevant to this case, Mr. Walton was incarcerated at the
Whiteville Correctional Facility (“WCF”). WCF is a private prison operated by Corrections
Corporation of America (“CCA”). Cherry Lindamood, Trudy Powell, and Vivian Oliver
(collectively the “CCA Respondents,” and together with TDOC, “Appellees”) are all
employed by CCA. Ms. Lindamood is the Warden at WCF. Ms. Powell is the Disciplinary
Chairperson at WCF, and Ms. Oliver is a sergeant at WCF.

        The instant appeal arises from disciplinary action that was taken against Mr. Walton.
On August 29, 2014, Mr. Walton and his cellmate were presented with disciplinary reports
that charged the two inmates with possession and use of tobacco products. The incident
report states that, while making rounds on August 29, 2014, Sergeant Oliver observed Mr.
Walton and his cellmate smoking tobacco. The report further states that Sergeant Oliver
entered the cell and asked for the cigarette, but Mr. Walton‟s cellmate flushed it down the
toilet.

        A disciplinary hearing was originally set for September 5, 2014, but was continued
twice. The hearing was eventually held on September 16, 2014. Trudy Powell presided over
the Disciplinary Board hearing, and Mr. Walton was represented by an inmate advisor.
According to the Disciplinary Report Hearing Summary, Mr. Walton pled “not guilty” to the
charge of possession/use of tobacco products and specifically stated that “he did not know
anything about a cigarette.” At the hearing, Sergeant Oliver testified that she witnessed Mr.
Walton smoking a cigarette that he then handed to his cellmate, who flushed it down the
toilet. The Disciplinary Board found Mr. Walton guilty and imposed punishment of a $4.00
fine, five days of segregation, and loss of visitation privileges for three months.

       On September 22, 2014, Mr. Walton appealed the Disciplinary Board‟s decision to
Ms. Lindamood, the Warden of WCF. In his appeal, Mr. Walton argued that: (1) no physical
evidence was presented at the hearing; (2) the reporting officer presented contradictory
statements at the due process hearing that are not part of her written report; and (3) the
reporting officer violated TDOC policy 506.15 concerning disposition of contraband. Ms.
Lindamood affirmed the Disciplinary Board‟s decision. On October 24, 2014, Mr. Walton
appealed to the Commissioner of Corrections, and the Commissioner‟s Designee, Pat Spears,
affirmed the conviction.1

1
    As explained by the Tennessee Supreme Court, in Mandela v. Campbell, 978 S.W.2d 531, 532-33 (Tenn.
                                                   -2-
        On December 23, 2014, Mr. Walton filed a petition for common-law writ of certiorari
in the Chancery Court of Hardeman County (the “trial court”).2 Mr. Walton‟s petition for
writ of certiorari contains additional allegations of deprivation of due process. In relevant
part, he avers that the Disciplinary Board‟s failure to record the proceeding resulted in a lack
of evidence of Sergeant Oliver‟s “contradictive statements of testimony.” Additionally, Mr.
Walton maintains that the charges against him were false and were in retaliation for past
incidents. He also argues that his punishment was too severe. In sum, by his petition, Mr.
Walton sought review of his conviction for possession of tobacco on the following grounds:
(1) the Disciplinary Board violated his due process rights under TDOC policy 502.01 by not
meeting the preponderance of the evidence standard; (2) the Disciplinary Board violated


1998):

                   The TDOC‟s Uniform Disciplinary Procedures were implemented to provide a “fair
          and impartial tribunal [to hear] all disciplinary charges brought against inmates of the
          TDOC.” Policy # 9502.01(IV)(A). The policy governs the manner in which disciplinary
          hearings shall be conducted, outlines an accused‟s rights, and establishes a disciplinary board.
          Disciplinary boards are comprised of six institutional employees, and “disciplinary hearing[s]
          shall be conducted before a panel of at least three (3) members” of the disciplinary board.
          Policy # 9502.01(VI)(A)(I).

                    The Uniform Disciplinary Procedures mandate appointment of a liaison between the
          TDOC and the private contractor. This liaison is referred to as a “Commissioner's Designee.”
          The commissioner's designee is a TDOC employee who is “authorized by the commissioner to
          serve as the approving authority for specified actions occurring at privately contracted TDOC
          facilities.” Policy # 9502.01(IV)(I). A commissioner‟s designee shall:

                  observe all Class A and B disciplinary hearings, and approve or modify all
                  recommendations of the disciplinary board at the time of the hearing. In
                  cases of Class C infractions where punitive segregation is recommended, the
                  commissioner‟s designee must approve/modify the recommendation as soon
                  as possible and prior to the inmate‟s placement in segregation. If the
                  commissioner [sic] designee is not present at a Class C hearing at which the
                  board recommends any punishment other than a verbal warning, the
                  chairperson shall forward all documentation to the commissioner [sic]
                  designee for review prior to punishment.

          Policy # 9502.01(VI)(D)(2). Accordingly, the disciplinary board conducts hearings, reviews
          the evidence, and makes recommendations to the TDOC liaison, who must approve or modify
          the board‟s recommendation.



2
    As discussed, infra, Mr. Walton‟s petition also named CCA as a Respondent.

                                                       -3-
TDOC policy 506.15 concerning the disposition of contraband; (3) the Commissioner‟s
Designee committed reversible error when he stated that there was not a due process
violation noted in Mr. Walton‟s disciplinary appeal and documentation; (4) the TDOC
Commissioner committed reversible error when he stated that Mr. Walton failed to support
the fact that the Commissioner‟s Designee reached an incorrect decision when reviewing the
appeal; and (5) Appellees have knowingly and willfully fabricated disposition documents and
forged the dates and signature on these documents. On February 5, 2015, TDOC filed a
notice of no opposition to the petition for writ of certiorari, and the trial court granted the
petition by order of February 11, 2015.

         On February 9, 2015, the CCA Respondents filed a motion to dismiss pursuant to
Tennessee Rules of Civil Procedure 12.02(1) and (6). Specifically, the CCA Respondents
argued that: (1) Mr. Walton had failed to comply with Tennessee Code Annotated Section
27-8-106, which requires a petitioner to state, in his or her petition for writ of certiorari, that
“it is the first application for the writ;” and (2) the CCA Respondents are not proper parties
to the action because TDOC, not the CCA employees have the authority to take disciplinary
action on an inmate under Tennessee Code Annotated Section 41-24-110(5) and TDOC
Policy § 502.01. Mr. Walton opposed the CCA Respondents‟ motion to dismiss and
specifically argued that the CCA Respondents “have read language into [the statute] that the
general assembly did not place there.” Mr. Walton further argued that the CCA Respondents
were, in fact, proper parties because they were the individuals who actually imposed his
punishment.

        On June 24, 2015, the trial court entered an order of dismissal, wherein it: (1) granted
the CCA Respondents‟ motion to dismiss on the ground that Tennessee Code Annotated
Section 27-9-104 specifically “exempts CCA employees as parties to a writ of certiorari
action”; (2) found that, although Mr. Walton‟s initial petition did not contain the required
language that it was his “first application for the writ,” Tenn. Code Ann. § 27-8-106, he had
subsequently amended his petition to include the language, and thus TDOC‟s argument, in
this regard, was not a proper ground for dismissal; (3) concluded that, “[w]ith regard to [Mr.
Walton‟s] disposition of contraband and lack of physical evidence [arguments],” “any
physical evidence/contraband that existed was flushed down the toilet by [Mr. Walton‟s]
cellmate and thus was not available as evidence at the disciplinary hearing;” and (4) “[w]ith
regard to [Mr. Walton‟s] retaliation claims, a Petition for Writ of Certiorari is not the proper
vehicle for such claims.” Based upon the foregoing, the trial court concluded that there was
“no violation of due process rights, and no illegal, fraudulent, or arbitrary actions [on the
part] of the Disciplinary Board.” Accordingly, the trial court dismissed Mr. Walton‟s
petition. Mr. Walton appeals.


                                               -4-
                                           II. Issues

       Mr. Walton raises the following issues for review as stated in his brief:

       1. Whether this Honorable Court has subject matter jurisdiction over this case,
       where the judgment appealed is not a final judgment.

       2. Whether the lower court erred when it dismissed Respondents Cherry
       Lindamood, Trudy Powell, and Vivian Oliver, and for failing to state its
       factual findings on the record as required by T.C.A. 27-9-111(b), (c), and (d).

       3. Whether TDOC, CCA, Cherry Lindamood, Trudy Powell, and Vivian
       Oliver exceeded their jurisdiction and acted illegally, fraudulently, or
       arbitrarily in regards to the manner in which their decision against Appellant
       was reached, thereby resulting in a violation of Appellant‟s due process rights
       guaranteed by the Tennessee and United States Constitutions.

       4. Whether the trial court erred when it found no violation of Appellant‟s due
       process rights and no illegal, fraudulent, or arbitrary actions of the CCA and
       TDOC Disciplinary Board officials.

                                  III. Standard of Review

        The common-law writ of certiorari serves as the proper procedural vehicle through
which prisoners may seek review of decisions by prison disciplinary boards, parole eligibility
review boards, and other similar administrative tribunals. See Willis v. Tenn. Dep’t of Corr.,
113 S.W.3d 706, 710 (Tenn. 2003); Rhoden v. State Dep’t of Corr., 984 S.W.2d 955, 956
(Tenn. Ct. App. 1998) (citing Bishop v. Conley, 894 S.W.2d 294 (Tenn. Crim. App. 1994)).
The issuance of a writ of common-law certiorari is not an adjudication of anything. Keen v.
Tenn. Dep’t of Corr., No. M2007-00632-COA-R3-CV, 2008 WL 539059, at *2 (Tenn. Ct.
App. Feb. 25, 2008) (citing Gore v. Tenn. Dep’t of Corr., 132 S.W.3d 369, 375 (Tenn. Ct.
App. 2003)). Instead, it is “simply an order to the lower tribunal to file the complete record of
its proceedings so the trial court can determine whether the petitioner is entitled to relief.”
Hawkins v. Tenn. Dep’t of Corr., 127 S.W.3d 749, 757 (Tenn. Ct. App. 2002); Hall v.
McLesky, 83 S.W.3d 752, 757 (Tenn. Ct. App. 2001).

      Review under a writ of certiorari is limited to whether the inferior board or tribunal
exceeded its jurisdiction or acted illegally, arbitrarily, or fraudulently, and whether there is
any material evidence to support the board‟s findings. Watts v. Civil Serv. Bd. of Columbia,
606 S.W.2d 274, 276-77 (Tenn. 1980); Davidson v. Carr, 659 S.W.2d 361, 363 (Tenn.
                                              -5-
1983); Harding Acad. v. Metro. Gov’t of Nashville & Davidson Cnty., 222 S.W.3d 359, 363
(Tenn. 2007); see also Stewart v. Schofield, 368 S.W.3d 457, 463 (Tenn. 2012). These
determinations are issues of law. Watts, 606 S.W.2d at 277.

        The Tennessee Supreme Court has held that the use of the common-law writ of
certiorari is appropriate to provide judicial relief from: (1) fundamentally illegal rulings; (2)
proceedings inconsistent with essential legal requirements; (3) proceedings that effectively
deny parties their day in court; (4) decisions that are beyond the decision-maker‟s authority;
and (5) decisions that involve plain and palpable abuses of discretion. State v. Lane, 254
S.W.3d 349, at 355 (Tenn. 2008) (quoting Willis, 113 S.W.3d at 712). A common-law writ of
certiorari proceeding does not empower the courts to re-determine the facts found by the
entity whose decision is being reviewed. Tenn. Waste Movers, Inc. v. Loudon Cnty., 160
S.W.3d 517, 520 n. 2 (Tenn. 2005); Cooper v. Williamson Cnty. Bd. of Educ., 746 S.W.2d
176, 179 (Tenn. 1987). Accordingly, we have repeatedly cautioned that a common-law writ
of certiorari does not authorize a reviewing court to evaluate the intrinsic correctness of a
governmental entity‟s decision. See, e.g., Willis, 113 S.W.3d at 712; Stewart, 368 S.W.3d at
465; Arnold v. Tenn. Bd. of Paroles, 956 S.W.2d 478, 480 (Tenn. 1997). As previously
stated by this Court:

       At the risk of oversimplification, one may say that it is not the correctness of
       the decision that is subject to judicial review, but the manner in which the
       decision is reached. If the agency or board has reached its decision in a
       constitutional or lawful manner, then the decision would not be subject to
       judicial review.

Powell v. Parole Eligibility Review Bd., 879 S.W.2d 871, 873 (Tenn. Ct. App. 1994). “A
board‟s determination is arbitrary and void if it is unsupported by any material evidence.”
Watts, 606 S.W.2d at 276-77. Whether there existed material evidence to support the board‟s
decision is a question of law, which should be determined by the reviewing court based on
the evidence submitted. Id. This Court must review a trial court‟s conclusions of matters of
law de novo with no presumption of correctness. Tenn. R. App. P. 13(d). Again, this Court
“will not „inquire into the intrinsic correctness of the [b]oard‟s decision,‟ but will uphold the
decision if it was reached lawfully and in a constitutional manner.” Hopkins v. Tenn. Bd. of
Paroles and Prob., 60 S.W.3d 79, 82 (Tenn. Ct. App. 2001). Accordingly, we consider Mr.
Walton‟s arguments within these parameters.

                                         IV. Analysis

       We are cognizant that Mr. Walton is a prison inmate, who is proceeding pro se in this
appeal. The courts should take into account that many pro se litigants have no legal training
                                              -6-
and little familiarity with the judicial system. Garrard v. Tenn. Dep’t of Corr., No. M2013-
01525-COA-R3-CV, 2014 WL 1887298, at *3 (Tenn. Ct. App. May 8, 2014) (internal
citations omitted). However, it is well-settled that “pro se litigants are held to the same
procedural and substantive standards to which lawyers must adhere.” Brown v. Christian
Bros. Univ., No. W2012-01336-COA-R3-CV, 2013 WL 3982137, at *3 (Tenn. Ct. App.
Aug. 5, 2013), perm. app. denied (Tenn. Jan. 15, 2014). While a party who chooses to
represent himself or herself is entitled to the fair and equal treatment of the courts, Hodges v.
Tenn. Att’y Gen., 43 S.W.3d 918, 920 (Tenn. Ct. App. 2000), “[p]ro se litigants are not ...
entitled to shift the burden of litigating their case to the courts.” Whitaker v. Whirlpool
Corp., 32 S.W.3d 222, 227 (Tenn. Ct. App. 2000). With this in mind, we now turn to address
the specific issues Mr. Walton raises.

                              A. Jurisdiction over the Appeal

        Mr. Walton filed a timely notice of appeal to this Court. However, upon review of the
appellate record, we determined that the trial court had not adjudicated Mr. Walton‟s claims
against CCA so as to confer subject-matter jurisdiction on this Court under Tennessee Rule
of Appellate Procedure 3. See, e.g., Irwin v. Tenn. Dep’t. of Corr., 244 S.W.3d 832, 834
(Tenn. Ct. App. 2007) (“[A final judgment] must adjudicate all of the claims between the
parties.”). On or about February 25, 2016, we entered a show cause order, in which we
specifically explained that the record contained nothing “reflecting [either] that the trial court
adjudicated the claims against Corrections Corporation of America . . .,” or that a copy of the
trial court‟s June 24, 2014 order was served on CCA as required by Tennessee Rule of Civil
Procedure 58. In response to our order, on March 14, 2016, Mr. Walton filed a “Motion for
Default Judgment or to Clarify Record on Appeal” in the trial court. By his motion, Mr.
Walton sought a default judgment against CCA or, in the alternative, for the trial court to
correct the shortcomings outlined in our order. On March 17, 2016, the trial court entered a
“Clarification of Order of Dismissal,” which was filed as a supplement to the appellate
record. Therein, the trial court explained that “[i]t was the intention of [the trial court] to
dismiss the employees of CCA and also CCA,” and amended its June 24, 2015 order to
reflect dismissal of TDOC, CCA, and the CCA Respondents. With the entry of the March
17, 2016 clarification, it now appears that the trial court‟s order is final and appealable under
Tennessee Rule of Appellate Procedure 3. Accordingly, this Court has jurisdiction to hear
the appeal.

                             B. Dismissal of CCA Respondents

       Tennessee Code Annotated Section 27-9-101, et seq. sets out the procedural
framework governing petitions for common-law writ of certiorari. Fentress Cnty. Beer Bd.
v. Cravens, 365 S.W.2d 260, 263 (Tenn. 1962). Tennessee Code Annotated Section 27-9-
                                               -7-
104 provides that the petitioner for a writ of certiorari “shall name as defendants the
particular board . . . and such other parties of record, if such, as were involved in the hearing
before the board or commissioners, and who do not join as petitioners.” However, the
discipline of prisoners is a non-delegable duty of the State, and state law prohibits private
prisons or their employees from having the authority to take disciplinary actions against
prisoners:

       Commissioner; nondelegable powers and duties: No contract for
       correctional services shall authorize, allow or imply a delegation of the
       authority or responsibility of the commissioner to a prison contractor for any of
       the following:

                                              ***

       (5) Granting, denying or revoking sentence credits; placing an inmate under
       less restrictive custody or more restrictive custody; or taking any disciplinary
       action.

Tenn. Code Ann. § 41-24-110 (emphasis added). Accordingly, CCA employees have no
power to take disciplinary actions against state prisoners and are, therefore, not proper parties
to an inmate‟s writ of certiorari action. See, e.g., Mandela v. Campbell, 978 S.W.2d 531,
533 (Tenn. 1998) (holding that the board‟s proposed punishment is simply a
recommendation, and the final approval of a disciplinary action rests solely with the
commissioner‟s designee); Horton v. Tenn. Dep’t of Corr., No. M1999-02798-COA-R3-CV,
2002 WL 31126656, at *6 (Tenn. Ct. App. Sept. 26, 2002) (“The employees of privately
operated prisons . . . do not have the authority to discipline prisoners.”).

       Here, Mr. Walton argues that the Disciplinary Board exceeded its jurisdiction and
acted illegally, fraudulently, or arbitrarily by allowing Trudy Powell, a CCA employee, to
impose his punishment. In Mandela, the Tennessee Supreme Court specifically addressed
the question of whether TDOC‟s Uniform Disciplinary Procedures violate Tennessee Code
Annotated Section 41-24-110(5) by permitting private contractor employees to sit on
disciplinary boards:

       In the cases now before us, a disciplinary board was comprised of private
       contractor employees. These private contractor employees reviewed the
       evidence, entered findings, and made recommendations to a TDOC liaison.
       The final approval of the disciplinary recommendation rested solely with the
       TDOC commissioner‟s designee. The board‟s recommendation as to
       punishment was merely a recommendation, and actual discipline was not
                                              -8-
       imposed until the TDOC representative reviewed the case and approved the
       board‟s recommendation. Accordingly, the TDOC retained the authority to
       punish the prisoners and, in fact, imposed the punishments in the cases now
       before us. Policy # 502.01 does not violate Tenn. Code Ann. § 41-24-110(5).
       This issue is devoid of merit.

Mandela, 978 S.W.2d at 533. In other words, it is permissible for the CCA employees to act
as a member on a disciplinary board so long as the punishment suggested is reviewed and
approved by the TDOC. Id. As discussed in Horton v. Tennessee Department of
Correction, No. M1999-02798-COA-R3-CV, 2002 WL 31126656 (Tenn. Ct. App. Sept. 26,
2002):

       It is well-settled that no CCA employee has freestanding power to take
       disciplinary actions against state prisoners. The discipline of prisoners is a
       non-delegable duty of the State. Tenn. Code Ann. § 41-24-110 (1997). Though
       the prison disciplinary board at South Central Correctional Center is comprised
       of CCA employees, those individuals only recommend punishment. Actual
       discipline is not imposed until a representative of the Department reviews and
       approves the board‟s recommendation. Mandela v. Campbell 978 S.W.2d 531,
       533 (Tenn. 1998). As we have recently held, it follows from this arrangement
       that a petition for certiorari directed at one or more CCA employees over a
       matter of prison discipline fails to state a claim for relief. The proper party
       defendant in such cases is the Department, as the responsible governmental
       agency. Wilson v. South Cent. Corr. Facility Disciplinary Bd., No. M2000-
       00303-COA-RM-CV, 2000 WL 1425228, at *6 (Tenn. Ct. App. Sept. 28,
       2000) (No Tenn. R. App. P. 11 application filed); Turner v. Campbell, 15
S.W.3d 466, 468 (Tenn. Ct. App. 1999).

Id. at *4; see also Turner v. Campbell, 15 S.W.3d 466 (Tenn. Ct. App. 1999). Although, in
the instant case, the Disciplinary Board was comprised of CCA employees, who made
recommendations for Mr. Walton‟s punishment, the recommendations were ultimately
reviewed and approved by the Commissioner‟s Designee, Pat Spears, as indicated by Ms.
Spears‟ signature on the Disciplinary Hearing Summary Form. Accordingly, the trial court
did not err in granting the CCA Respondents‟ motion to dismiss for failure to state a claim.
Having determined that the trial court did not err in dismissing the CCA Respondents, we
will address Mr. Walton‟s remaining issues only as they relate to the actions of the TDOC,
which is the only proper party to Mr. Walton‟s petition.



                                            -9-
  C. Whether the Disciplinary Board Acted Illegally, Fraudulently, or Arbitrarily

        As set out above, review under a writ of certiorari is limited to whether the inferior
board or tribunal exceeded its jurisdiction or acted illegally, arbitrarily, or fraudulently, and
whether there is any material evidence to support the board‟s findings. Watts, 606 S.W.2d at
276-77. A prisoner seeking judicial review of a disciplinary proceeding has the burden to
prove “that the disciplinary board failed to follow the Uniform Disciplinary Procedures and
this failure substantially prejudiced the petitioner.” Willis v. Tenn. Dep’t of Corr., 113
S.W.3d 706, 713 (Tenn. 2003). However, minor deviations do not require dismissal of the
offense if the inmate received a fair hearing. Jeffries v. Tenn. Dep’t of Corr., 108 S.W.3d
862, 873 (Tenn. Ct. App. 2002) (“Tenn. Dep‟t Corr. Policy No. 502.01(V) itself provides that
„minor deviations‟ from the procedures that do not prejudice the prisoner do not require
dismissal of the disciplinary offense. To trigger judicial relief, a departure from the Uniform
Disciplinary Procedures must effectively deny the prisoner a fair hearing.”).

        Mr. Walton first argues that, when reviewing the Disciplinary Board‟s decision, the
trial court erred by not construing the petition in the light most favorable to Mr. Walton. In
the first instance, the reviewing court does not review the record in a light favorable to either
party. Rather, as set out above, “[r]eview under a writ of certiorari is limited to whether the
inferior board or tribunal exceeded its jurisdiction or acted illegally, arbitrarily, or
fraudulently, and whether there is any material evidence to support the board‟s findings.”
Watts, 606 S.W.2d at 276-77. Furthermore, contrary to Mr. Walton‟s argument, the
reviewing court cannot weigh the evidence that was adduced at the disciplinary hearing, nor
can the reviewing court “re-determine the facts found by the entity whose decision is being
reviewed.” Tenn. Waste Movers, Inc. v. Loudon Cnty., 160 S.W.3d 517, 520 n. 2 (Tenn.
2005); Cooper v. Williamson Cnty. Bd. of Educ., 746 S.W.2d 176, 179 (Tenn. 1987). In
other words, a common-law writ of certiorari does not authorize a reviewing court to evaluate
the intrinsic correctness of a governmental entity‟s decision. See, e.g., Willis, 113 S.W.3d at
712; Stewart, 368 S.W.3d at 465; Arnold v. Tenn. Bd. of Paroles, 956 S.W.2d 478, 480
(Tenn. 1997). Here, there is no evidence that the trial court weighed the evidence that was
before the Disciplinary Board. Rather, it appears that the trial court merely evaluated the
procedure used by the governmental entity; accordingly, we cannot conclude that the trial
court applied an incorrect standard or otherwise extended its review beyond the purview of
the common-law writ of certiorari.

       Mr. Walton also argues that the Disciplinary Board failed to convict him by a
preponderance of the evidence. Specifically, he contends that there was no physical proof,
nor evidence to preponderate in favor of his guilt. TDOC Disciplinary Policy § 502.01(IV)(I)
defines “preponderance of evidence” as “[t]he amount of evidence necessary for a party to
prevail at the disciplinary hearing. The degree of proof which best accords with reason and
                                              - 10 -
probability and is more probable than not.” Under the TDOC Disciplinary Policy, therefore,
preponderance of the evidence means some degree of evidence that supports a finding that
the inmate‟s guilt is “more probable than not.” In addition, Mr. Walton contends that the
absence of the physical evidence, i.e., the cigarette, negates the Disciplinary Board‟s finding
of guilt. We disagree. TDOC Disciplinary Policy § 502.01(VI)(L)(4)(c) affords an inmate,
who pleads not guilty, “[t]o have the evidence against him/her presented first,” and instructs
that the “board/hearing officer shall consider all evidence which it finds to be reliable,
whether or not such evidence would be admissible in a court of law.” However, the TDOC
policies do not specifically require physical evidence. Here, Sergeant Oliver testified that the
cigarette was flushed down the toilet by Mr. Walton‟s cellmate. Accordingly, the cigarette
was not available for the hearing. Rather, the Board relied on the sworn testimony of the
reporting official. Again, the reviewing court does not re-weigh the evidence. The reporting
official‟s testimony, however, is sufficient to satisfy the “preponderance of evidence”
definition set out in the TDOC Disciplinary Policy. Accordingly, we cannot conclude that
the Board acted “arbitrarily, illegally, or fraudulently” as there was material evidence to
support its conclusion.

       Concerning Mr. Walton‟s allegations of some conspiracy, on the part of the CCA
Respondents to harass and retaliate against him by falsifying documents, these arguments
appear to be an attempt to have this Court review the intrinsic correctness of the Board‟s
decision, which is beyond our purview. Robinson v. Clement, 65 S.W.3d 632, 635 (Tenn. Ct.
App. 2001). Furthermore, as discussed above, the CCA Respondents were not proper parties
to Mr. Walton‟s petition. For these reasons, we conclude that Mr. Walton‟s argument
concerning any allegation of conspiracy on the part of the CCA Respondents is not within
our review under the common-law writ of certiorari.

                                       D. Due Process

        To the extent that Mr. Walton is basing his arbitrariness and illegality claim on alleged
procedural due process violations, he must first allege that he has been deprived of an interest
entitled to protection under the Due Process Clause of the Fourteenth Amendment. Rowe v.
Bd. of Educ., 938 S.W.2d 351, 354 (Tenn. 1996); Armstrong v. Dep’t of Veterans Affairs,
959 S.W.2d 595, 597-98 (Tenn. Ct. App. 1997). Disciplinary proceedings are an ordinary
part of prison life. The United States Supreme Court has held that a prisoner‟s due process
rights are implicated only when a disciplinary action imposes “atypical and significant
hardship on the inmate in relation to the ordinary incidents of prison life,” Sandin v. Conner,
515 U.S. 472, 484, 115 S. Ct. 2293, 2300, 132 L. Ed. 2d 418 (1995), that results in a “major
disruption” of the prisoner‟s environment. Sandin v. Conner, 515 U.S. at 486, 115 S.Ct. at
2301.

                                              - 11 -
        Tennessee has adopted the Sandin v. Conner rationale with regard to appeals from
prison disciplinary decisions. Henderson v. Lutche, 938 S.W.2d 428, 430-31 (Tenn. Ct. App.
1996). Accordingly, we have previously determined that placement in maximum security,
small fines, loss of good time credits, and loss of prison employment, either separately or in
combination, do not impose a significant enough hardship to trigger due process concerns.
Seals v. Bowlen, No. M1999-00997-COA-R3-CV, 2001 WL 840271, at *6 (Tenn. Ct. App.
July 26, 2001) (holding that placement in maximum security, $5 fine, ten days in punitive
segregation, and loss of one month of good time credits did not violate inmate‟s due process
rights); Buford v. Tenn. Dep’t of Corr., No. M1998-00157-COA-R3-CV, 1999 WL
1015672, at *5 (Tenn. Ct. App. Nov. 10, 1999) (holding that fifteen days punitive
segregation, $4 fine, and four-month package restriction did not violate inmate‟s due process
rights); Blackmon v. Campbell, No. 01A01-9807-CH-00361, 1999 WL 85518, at *2 (Tenn.
Ct. App. Feb. 23, 1999) (holding that removal from a prison job did not violate inmate‟s due
process rights).

       Mr. Walton‟s punishment in this case included a $4.00 fine, five days of segregation,
and loss of visitation privileges for three months. Based on the foregoing authority, these
penalties are not atypical or significant enough to trigger due process concerns. Accordingly,
Mr. Walton has failed to state a substantive due process claim upon which relief can be
granted.

                                       V. Conclusion

       For the foregoing reasons, we affirm the order of the trial court. The case is remanded
for such further proceedings as may be necessary and are consistent with this opinion. Costs
of the appeal are assessed against the Appellant, Jeffrey Walton. Because Mr. Walton is
proceeding in forma pauperis in this appeal, execution for costs may issue if necessary.




                                                     _________________________________
                                                     ARNOLD B. GOLDIN, JUDGE




                                            - 12 -